(}RE$EhIAt
                              lJn tW @nite!                        btsttr [,ourt of felers[ @kims
                                                                             No. 14-l0l2V

                                                                      (Filed: March 2,2017)
                                                                                                  FILED
                                                                  (Reissued: March 15, 2007)
                                                                                                MAR   I   5 20t7
                                                                 (NOT TO BE PUBLISHED)
                                                                                                U.S. COURT OF
  **   :1.   * * * *,t * * * * * 't ,t * * * * * {(:t ,r:r * * * * * * *,t * * * *   *         FEDERAL CLAIMS
                                                                                         )

 GARRYREHN.

                                               Petitioner,



 SECRETARYOFHEALTHAND                                                                    )
 HUMAN                  SERVICES,
                                                                                         ]
                                               Respondent,                               t
                                                                                         )
 ***         +   ****   ,*   * * * * *,t *:*:t jt   )**++**,t *:k,t**:t ****:i

                  Garry Rehn, pro se, North Branch, Miruresota.

                  Phyllis Widman, Widman Law Firm, LLC, Ocean City, New Jersey, on behalf of herself
as former attorney for petitioner.

        Adriana Teitel, Trial Attomey, Torts Branch, Civil Division, United States Department of
Justice, Washington, D.C. for respondent. With her on the briefs were Benjamin C. Mizer,
former Principal Deputy Assistant Attomey General, civil Division, and c. Salvatore D'Alessio,
Acting Director, Catharine E. Reeves, Acting Deputy Director, and Heather L. pearlman,
Assistant Director, Torts Branch, Civil Division, United States Department of Justice.
Washington, D.C.

                                                                OPINION AND ORDERI

LETTOW, Judge.

       Phyllis Widman, as former attomey for petitioner Gany Rehn, requests that this court
review Special Master Millman's decision denying attomeys' fees and costs with regard to Ms.

       rln accord with the Rules of the
                                        Court of Federal Claims (,,RCFC,'), App. B (,,Vaccine
Rules"), Rule 18(b), this opinion and order is being filed initially under seal. By rule, the parties
have fourteen days in which to propose redactions.
Widman's work on this case. ,See Pet'r's Mem. in Support of her Mot. for Review ("Widman
Mem."), ECF No. 72-1. The case was initiated on October 20, 2014, when petitioner filed a
petition pursuant to the National Vaccine Injury Compensation Program,2 alleging that he
"suffered reactive airway disease, acute respiratory distress, tachlpnea, fever, cough, shortness
ofbreath, chest tightness, headache, body aches, dizziness and weakness, pneumonia, pleurisy,
and pancreatitis caused by the influenza ('flu') vaccination he received on October 26, 201 1."
Rehn v. Sec'y of Health & Human Servs.,No. 14-1012V, 2016 WL 6948458, at * 1 (Fed. Cl.
Spec. Mstr. Oct. 31, 2016) ("Rehn V'). Petitioner was initially represented by Randall G.
Knutson, until he filed a motion on June l, 2015 to substitute Ms. Widman as counsel in place of
Mr. Knutson. Id. at*2. Ms. Widman thereafter served as petitioner's counsel until she filed a
motion to withdraw on April 20, 2016, which the special master granted on May 23,2016. Id.
Petitioner proceeded pro se until August 30,2016, when he asked the special master during a
status conference to dismiss his case. Id. at *3 . That same day, the special master dismissed
petitioner's case for failure to prove prima facie grounds for relief. Id.

        Concunently with Ms. Widman's motion to withdraw as counsel, petitioner filed a
motion lor interim aftomeys' fees for the work performed by Ms. Widman. Mot. for Intenm
Fees & costs, ECF No. 52. The special master did not act on that motion at the sarne time she
decided Ms. Widman's motion to withdraw as counsel. Rather, the special master addressed Ms.
widman's motion on octobet 31,2016, over five months after granting the withdrawal, denying
the motion for fees and costs because the special master concluded that there was no reasonable
basis for petitioner's claim when Ms. widman took over as counsel. see generally Rehn v,2016
wL 6948458. Acting after a grant of leave by the special master, Ms. widman filed a motion for
review of the special master's decision on November 30, 2016, and respondent filed a motion to
dismiss Ms. widman's motion for review for lack ofjurisdiction on December 19, 2016. Both
motions are now pending before the court. For the reasons stated, the court denies respondent's
motion to dismiss, denies Ms. Widman's motion for review, and affirms Special Master
Millman's decision to deny petitioner's motion for attomeys' fees and costs with regard to the
work performed bv Ms. Widman.

                                       BACKGROUND

                                A. Mr. Rehn's Medical History

        "Mr. Rehn has a complex medical history.', Rehn v. Sec'yof Health & Human Servs.,
126Fed.cI.86,88(2016)("Rehnlr'). Priortooctober26,20ll,thedateonwhichhereceived
the flu vaccination at issue in this case, "Mr. Rehn had elevated triglycerides, anxiety,
hypertension, sleep apnea, lipid disorder, muscle cramps, and a herniated disc." Id. at gg-g9
(citations omitted). He was also diagnosed with chronic pain syndrome on May 25, 2011. Id. at
89. He was hospitalized from November 2 to j,20ll, after being diagnosed with reactive
airway disease and pneumonia. 1d From December 2 to 11, 2011, Mr. Rehn was hospitalized
again for acute pancreatitis. 1d Multiple examinations in20l2, however, did not show evidence


       2The program
                    was instituted by and under the National Childhood Vaccine    Iniurv Act of
1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. gg 300aa-l to
300aa-34) ("Vaccine Act" or "Act").
 of chronic pancreatitis. 1d Mr. Rehn was hospitalized for a third time from March 25 to 28,
 2014 due to chest pain, and he received a pacemaker and a defibrillator. .Id
         On October 30, 2015, petitioner visited a doctor to seek a second opinion regarding
 whether there were "any antibodies to explain" his joint pain. Rehn V,201,6 WL 6948458, at *4
 (citing medical records, ECF No. 36). The doctor found no evidence that Mr. Rehn had
 inflammatory arthritis, but did recommend testing for Behcet's disease, an autoimmune disordcr,
 due to a positive HLA-B2'7 result. 1d. On December 14,2015, Dr. Arthur E. Brawer evaluated
 petitioner "via referral by his vaccination filing attomey" and refened him to the Ig-G4-Related
 Disease Program at Massachusetts General Hospital. Id. (citingmedical records, ECF No. 3g).
 Mr. Rehn underwent testing at Massachusetts General Hospital in early 2016. 1d (citing medical
 records, ECF No.44). He was found not to have any evidence oflg-G4-related disease, and the
 testing also showed no evidence of active chronic pancreatitis or inflammation. 1d. In sum, the
 medical records provided to the special master show that Mr. Rehn did not receive a definitive
 diagnosis with regard to the claims in his petition before or during the pendency of his vaccine
 claim.

                                      B. Procedural History

         At the time Ms. Widman took over for Mr. Knutson as petitioner's attomey in June 2015,
petitioner had represented to the special master that he was trying to obtain an expert report from
a treating physician to support his case. Rehn v,2016wL 694g459, at *1-2. onJuly it,zols,
petitioner filed a letter written by Jerury Enstrom, pA-c, a physician's assistant who stated that
she could not "directly relate Mr. Rehn's recent medical conditions with receiving the flu shot."
Id. at *2 (citing medical records, ECF No. I 8) (intemal quotation marks omitted;. shortly
thereafter, on August 11,2015, Ms. widman filed an amended petition on behalf of Mr. Rehn,
alleging that the flu vaccine caused "significant aggravation ofan unidentified autoimmune
disorder." Id. (citing Am. Pet. for Vaccine Compensation, ECF No. 25). Ms. Widman
subsequently submitted a number of medical records on petitioner's behalf, but these records
failed to show that petitioner had a medical condition connected to his receipt of the flu vaccine
in 2011. see id. Dving a status conference held on March22,20l6, the special master
explained to Ms. Widman that "petitioner would need to be diagnosed with a condition before he
attempted to prove causation." 1d

        On April 20,2016, Ms. Widman filed a motion to withdraw as counsel from petitioner's
case. Mot. to withdraw as counsel, ECF No. 53. on the same day, she filed on behalf of
petitioner a motion for interim attomeys' fees,3 seeking $22,g30 in attomeys' fees for worx
performed by Ms. Widman, $3,687.50 in attomeys' fees for work performed by Mr. Knutson
during this court's review ofthe special master's first interim fee decision, and$3.245.01 in


       jPetitioner
                   had previously filed a motion for interim attomeys' fees for the work
   -
performed by Mr. Knutson prior to his withdrawal from the          R"q. for Interim Fees, ECF
                                                             "ur". i4,tsz.es for the work
No. 29. The special master granted petitioner's motion and awarded
performed by Mr. Knutson. Rehnv. sec'y of Health & Human servs., No. l4-1012v,2015
                                                                                             wL
9412813, at *6 (Fed. cl. spec. Mstr. Dec. 1,2015) (" Rehn  l).   Respondent filed a motion for
review ofthe fee award, whereupon this court denied respondent's motion and affirmed the
special master's decision. Rehn II,126 Fed. Cl. 86.
 attomeys' costs. Mot. for Interim Fees & Costs at2. The special master granted Ms. Widman's
 motion to withdraw on May 23,2016, and petitioner subsequently pro ceeded pro se. Rehn V,
 2016 WL 6948458, at *2. On June 9,2016,the special master partially granted the motion for
 interim attomeys' fees, awarding $3,687.50 to petitioner for the work performed by Mr. Knutson
 and reserving judgment on the issues of attomeys' fees and costs for the work performed by Ms.
 Widman. Rehnv. Sec'y of Health & Human Servs., No. 14-1012V, 2016 WL 3606064. at *1
 (Fed. Cl. Spec. Mstr. June 9, 2016) ("Rehn III').

         Following Ms. Widman's withdrawal from the case, the special master explained to
petitioner during a status conference held on June 6,2016 that "he had not proven causation
because he had not filed medical records or an expert medical opinion supporting his claim that
the flu vaccine caused him to develop the injuries outlined in his amended p etition.,, Rehn V,
2016 WL 6948458, at *3. On July 7,2016, petitioner filed an additional letter from Ms. Enstrom
that stated petitioner "ha[d] been seen by two different specialists who do feel that [his] medical
issues are directly related to the flu shot and that these are [the] side effects." 1d. (quoting Letter
from Jenny E. Enstrom, PA-c, June 21,2016, ECF No. 61-1) (intemal quotation marks omitted).
The special master explained to petitioner that the letter did not prove his case because Ms.
Enstrom is not a doctor and therefore not a medical expeft, Id. on August 30,2016, petitioner
represented to the special master that "he had been unable to find a doctor to support his case,'
and requested that the case be dismissed. 1d The special master dismissed the pitition the same
day "for failure to prove aprima facie case." Id.;Rehnv. sec'y of Health& Human servs.,No.
l4-1012V,2016 WL 5390170, at *l (Fed. Cl. Spec. Mstr. Aug. 30,20t6) (,,Rehn           It).
        On October 31, 2016,tJ;Le special master denied petitioner's motion of April 20th with
regard to attomeys' fees and costs for Ms. Widman. Because the petition had been dismissed by
the time of that decision, the motion was treated as a motion for final, rather than interim.
attomeys' fees and costs. Rehn v,2016 wL 6948458, at * I . The special masrer held that while
petitioner had a reasonable basis for his claim when it was originally filed, a reasonable basis no
longer existed when Mr. Knutson withdrew and Ms. Widman took over as petitioner's counsel.
Id. at*6-8. Ms. widman "should have been on notice that reasonable basis would likely be at
issue in this case" after Mr. Knutson spent seven months searching for support for petitioner,s
case with no success. Id. at*7. The evidence failed to show that before deciding tb represent
Mr. Rehn, Ms. widman had taken reasonable steps, such as reviewing medical records, speaking
to petitioner's former counsel, or asking a medical expert to review the case, to determini
whether petitioner had a reasonable basis for his claim. .See id. at*7-g. Because there was no
reasonable basis for petitioner's claim during Ms. widman's representation, the special master
found that an award of attomeys' fees and costs to petitioner for Ms. widman's work was
inappropriate under the Vaccine Act. Id. at *t.

        on November 30,2016, Ms. widman filed a motion for leave to file a motion for review
ofthe special master's decision denying final attomeys' fees and costs. Leave to File Mot. for
Review, ECF No. 70. over respondent's objection, the special master granted Ms. widman,s
motion for leave. order ofNov. 30,2016, ECF No. 71. In her motion for review, Ms. widman
claims that the special master's denial of attorneys' fees and costs was an abuse ofdisctetion.
See generally Widman Mem. She argues that there was a reasonable basis for petitioner's claim
during the time she represented petitioner, and that she performed appropriate research and
screening before deciding to take on the case. Id. at7-10.
        Respondent subsequently filed a motion to dismiss Ms. Widman's motion for review,
claiming that the court lacks jurisdiction to decide Ms. Widman's motion because she is not a
party and no longer represents petitioner in this case. See generally Resp't's Mot. to Dismiss the
Mot. for Review ("Resp't's Mot."), ECF No. 75. Both Ms. Widman's and respondent's motions
have been fully briefed and are ready for disposition.

                                         JURISDICTION

      This court has jurisdiction to review a special master's decision under the Vaccine Act
and may take one ofthe following actions upon review ofthe decision:

        (A) uphold the frndings of fact and conclusions oflaw ofthe special master
        and sustain the special master's decision,

        (B) set aside any findings offact or conclusion of law of the special master
        found to be arbitrary, capricious, an abuse ofdiscretion, or otherwise not in
        accordance with law and issue its own findines of fact and conclusions of law.
        or

       (C) remand the petition to the special master for further action in accordance
       with the court's direction.

42 U.S.C. $ 300aa-12(e)(2); see Raymo v. Sec'y of Health & Human Servs.,129 Fed. Cl. 691,
700 (2016). Generally, to obtain review of a special master's decision, a party must file a motion
for review with the clerk of this court. S€e 42 U.S.C. 300aa-12(eXl); Vaccine Rule 23.

        Respondent argues that Ms. Widman did not have standing to file her motion for review
because she is not a party to the action and did not file her motion as the representative ofa
party, but rather filed on her orm behalf. See Resp't's Mot. at l, 5. Respondent contends that
Ms. Widman effectively is attempting to intervene as a third party in petitioner's case and that
such intervention is expressly disallowed by Vaccine Rule 15, see rd at 5, which only provides
"interested individuals an opportunity to submit relevant written information" regarding the
petition, Vaccine Rule 15; see also Brannigan v. Sec'y of Health & Human Servs., No. l4-675V,
2016 wL 7338616, at + 1-2 (Fed. cl. Nov. 23,2016) (holding that petitioner's former atromey
did not have standing to seek review ofa decision by a special master regarding attomeys' fees
and costs because the attomey was not a party and the special master had granted the attorney
leave to file the initial motion under vaccine Rule l5 after the attomey had already withdrawn).

         Unlike in Brannigan, where the attomey filed her motion for fees and costs after her
motion to withdraw had been granted, petitioner filed the initial motion for attomeys' fees and
costs for tlle work performed by Ms. Widman while Ms. Widman still represented petitioner in
the ongoing vaccine injury compensation case. See RehnV,2016WL6948458,at*2. This
initial motion was proper and timely filed. see Vaccine Rule 13. The govemment's motion,
however, draws on the fact that the special master did not make any decision regarding fees for
 Ms. Widman until October 31,2016, more than five months after the special master granted Ms.
 Widman's motion to withdraw as counsel. See Resp't's Mot. at l, 5. The Vaccine Rules do not
 mandate any specific time for issuing a decision on attomeys' fees and costs, and the delay in
 acting on the request for fees and costs in this case occurred independent ofany action or
 inaction by Ms. Widman. In short, Ms. Widman had standing when the motion for attomeys'
 fees and costs was initially filed because she was a representative ofa party at that time, and the
 salient question is whether that standing was destroyed by the special master's issuance ofthe
 fee decision after granting Ms. Widman's motion to withdraw. The question might altematively
 be framed as whether, after the dismissal of the petition had been entered, the special master
 retained jurisdiction to address ancillary issues that had not been resolved by entry of the
judgment of dismissal, i.e., whether the special master kept jurisdiction to consider and decide
the motion for fees and costs that was pending when the judgment of dismissal was entered. By
her actions, the special master certainly considered that she kept that decisionmaking power.

         Here also, Ms. Widman appropriately sought leave of the special master to file her
motion for review, which the special master granted. InReilingv. Sec'yof Heatth & Human
 Servs.,128 Fed. Cl. 54 (2016), n attomey who had withdrawn as counsel was found not to have
standing to seek review of a denial of attomeys' fees and costs because he did not seek leave of
the special master to file the motion for review, but rather filed his motion directly in this court.
Id. at 59-60. The court held that the special master's prior grant of leave to file a reply brief after
the attomey missed a deadline did not constitute "indefinite leave to participate in [petitioner's]
vaccine claim as a third-party, despite having withdrawn as counsel to the petitioner ." Id. ar 59.
In this case, however, the special master specifically granted Ms. widman's motion for leave to
file a motion for review in this court, noting that the motion was timely filed under Vaccine Rule
23 and that granting the motion was in the "interest of allowing the case to be decided on the
merits." orderofNov.30,2016,ECFNo.7l. This decision was properly within the special
master's discretion. combined with the fact that Ms. widman had standing to seek review when
her motion for attomeys' fees was initially filed, the special master's subsequent grant of Ms.
widman's motion for leave to seek review is sufficient to support standing in this court.
Therefore, the court has jurisdiction to consider Ms. Widman's motion for review of the special
master's denial of attomeys' fees and costs, and respondent's motion to dismiss is denied.

                                    STANDARD OF REVIEW

       A special master's determinations oflaw      are reviewed de novo, findings offact are
reviewed for clear error, and discretionary rulings are reviewed for abuse ofdiscretion. I1ail v.
sec'y of Health & Human servs., 640 F.3d 1351, 1354-55 (Fed. cir. 2011) (citations omitted).
The vaccine Act provides that a court may award attomeys' fees and costs incurred by a
petitioner in pursuing an ultimately unsuccessful vaccine-injury petition ifthat petition,,,was
brought in good faith and there was a reasonable basis for the claim for which the petition was
brought."' Sebelius v. Cloer, U.S. _,       _,  133 S. Ct. 1886, 1890 (2013) (quoting 42 U.S.C.
$ 300aa-15(e)(l)). The decision of whether a particular petition was brought in good faith and
had a reasonable basis at the time of filing, and therefore that counsel would be entitled to
attomeys' fees, is within the discretion ofthe special master and is generally reviewed for abuse
ofdiscretion. Davis v. Sec'y of Health & Human Servs.,105 Fed. CL.627,633 (2012) (citing
McKellar v. sec'y of Health & Human servs., 101 Fed. cl. 297,305 (201 1) (in rum c iting saxton
ex rel. Saxton v. Sec'y of the   Dep't of Health & Human Serys., 3 F.3d 1517, 1520 (Fed. Cir.
 r   ee3))).

        This court will only find an abuse ofdiscretion when, as set out by the Federal Circuit in
other contexts, the special master's decision "(1) is clearly unreasonable, arbitrary, or fanciful;
(2) is based on an erroneous conclusion of law; (3) rests on clearly enoneous fact findings; or (4)
follows from a record that contains no evidence on which the [special master] could rationally
base [his] decision." Davis,105 Fed. Cl. at 633 (2012) (quoting Mnestar Tech. Co. v.
International Trade Comm'n,667 F.3d1373,1379 (Fed. Cir. 2012)) (alterations in original).
This deferential standard "is not a rubber stamp." 1d (citations omitted). The special master
must provide sufficient findings and analysis to ensure that a reviewing court can adequately
determine whether an abuse of discretion has occurred. Caves v. Sec'y of Health & Hunan
Servs., 111 Fed.Cl.774,779 (2013) (citations omitted). If, however, "the special master has
considered the relevant evidence ofrecord, drawn plausible inferences and articulated a rational
basis for the decision, reversible error will be extremely difficult to demonstrate." Hall,640
F.3d at 1355 (q:;oting Hines v. Sec'y of Health & Human Servs.,940 F.2d 1518, 1528 (Fed. Cir.
1991)).

                                             ANALYSIS

         The govemment concedes and the special master acknowledged that the petition was
filed in good faith. RehnV,2016WL6948458, at *6. The denial of fees was based upon the
special master's finding that the petition lacked a reasonable basis when Ms. widman toor over
as petitioner's attomey. Id. at*6-8. "The presence ofa reasonable basis is an objective
consideration determined by the totality of the circumstances." McKellar,101 Fed. cl. at 303.
That totality encompasses any jurisdictional questions, the factual basis and medical support for
the petition, any legal issues that arise, and the circumstances under which the petition was filed.
Chuisano v. United States,116 Fed. Cl.276,288 (2014) (citation omitted). This laner
consideration includes a temporal assessment - a petition that had a reasonable basis at the time
of filing may not continue to have a reasonable basis throughout its pendency. see perreira v.
Sec'y of the Dep'tof Health & Human Servs.,33 F.3d 1375,13j7 (Fed. Cir. 1994) (confirmrng
that a special master may not award fees to a petitioner's attomey after the point in time when it
was evident there was no longer a reasonable basis for the petition); see also Chuisano, 1 16 Fed.
Cl. at 289 ("[T]he [Vaccine Act] . . . permit[s] the reexamination of a claim's reasonable basis  if
a notable change in circumstance should arise (such as here, when the original counsel was
unable to find an expert to support causation, but substitute counsel continued with the litisation
anyway).").

        This court previously held that there was a reasonable basis for petitioner's claim while
petitioner was represented by Mr. Knutson. Rehn II, 126 Fed. Cl. at 92-93 . Nonetheless,
thereafter the special master dismissed the petition for failing to prove a prima facie case,
determining that petitioner's claim did not have a reasonable basis. see Rehn v,2016wL
6948458, at *6-8. Ms. Widman asserts, however, that the reasonable basis for the claim
continued throughout her representation ofpetitioner, specifically arguing that she diligently
pursued new theories ofthe case by seeking out medical opinions to support petitioner's claims.
See Widman Mem. at 8-10. The special master found, however, that there was no lonqer a
 reasonable basis for petitioner's claim after Mr. Knutson withdrew, and Ms. Widman should
 have recognized that the case did not have a reasonable basis before she took it on. Rehn V,
 2016 WL 6948458, at *6-8.

        The special master did not abuse her discretion in finding that petitioner's claim did not
have a reasonable basis during the pendency of Ms. Widman's representation. The special
master observed that *Mr. Knutson spent approximately seven montls attempting to find expert
support for petitioner's case," and in that time he was unable to find such support. Rehn V,2016
WL 6948458, at*6; see also Aff. of Randall Knutson,lffl 3-6, ECF No. '77-1. Mr. Knutson's
withdrawal from the case without finding a credible expert witness thus acted as a "signal" to
Ms. Widman about the weakness of the case, and Ms. Widman should have been on notice that
there may not have been a reasonable basis for petitioner's claim, Rehn V,2016 WL 6948458, at
 *7-

         Ms. Widman argues that the special master imposed a duty on her to ,,know the progress,
extent and details of the prosecution of [petitioner's] claim [as] controlled by the previous
attomey, before taking over [the] case as subsequent counsel." Widman Mem. at 2. Howcver,
the special master did not hold Ms. Widman to such an exacting standard. Counsel has a duty to
evaluate whether a claim continues to have a reasonable basis, see peteira,33 F .3d, at 1377, and
that duty is magnified when counsel should be aware of the potential weakness ofa claim, see
Rehn V,2016 WL 6948458, at *7. To fulfill that duty, counsel may, for example, ,,choose to
speak with the potential client's former counsel, ask a medical expert to take a look at the case,
or see the results of certain medical tests before he or she agrees to take the case." Id.

          The special master noted, and the court agrees, that Ms. Widman did not reasonabry
 fulfill her duty to evaluate whether petitioner's claim had a reasonable basis before taking him on
 as a client. She had access to a summary ofpetitioner's medical records because the special
 master had previously issued such a summary and explained the necessary prerequisites to prove
petitioner's claim. See id. at *7-8; see also Order of Dec. 8, 2014, ECF No. g. Additionally,
petitioner reportedly told Ms. Widman before the representation that he had been unable to find
an expert to support his claim while Mr. Knutson had been his attomey, see widman Mem. at 4,
indicating that Ms. Widman was on notice that petitioner's claim may not have had a reasonable
basis. Despite these warning signals, Ms. widman relied on "the temporal closeness between
petitioner's receipt ofthe flu vaccine and alleged onset of his symptoms," a basis for causatron
not substantiated by any ofthe summarized medical records or later-sought expert opinions.
Rehn V,2016 WL 6948458 at *7. Further, Ms. Widman relied on the amended petition she frled
to argue that petitioner had an autoimmune disorder stemming from the vaccination. Id. at *g.
The court agrees with the special master that the amended petition does not support a continued
reasonable basis for petitioner's claim during Ms. widman's representation, because ,,these
indications of a possible autoimmune disorder were present when Mr. Knutson had the case, and
he was unable to frnd expert support." 1d. a


        4Ms. Widman
                       also argues that the special master should have alerted her that a reasonable
basis for the claim had been lost at some time during her representation of petitioner. Widman
Mem. at 5, 6, 10. The special master has no such obligation; rather, counsil bears the risk of
taking on a claim that may not have a reasonable basis to move forward. see Rehn      v,2016wL
        Mr. Rehn's complex medical history and conditions prevent drawing a bright line
regarding when petitioner's claim lacked a reasonable basis. Even so, the totality ofthe
circumstances indicate that petitioner had lost the reasonable basis for his claim by the time that
Ms. Widman became his attorney. Therefore, the special master did not abuse her discretion in
determining that Ms. Widman is not entitled to attomeys' fees and costs for the work she
performed on petitioner's case.

                                         CONCLUSION

       For the reasons stated, respondent's motion to dismiss Ms. Widman's motion for review
is DENIED, Ms. Widman's motion for review of the special master's decision denying
attomeys' fees and costs is DENIED, and the special master's decision to deny attomeys' fees
and costs with regard to work performed by Ms. Widman is AFFIRMED. Acting pursuant to
Vaccine Rule 34(b), the court DENIES as moot Ms. Widman's motion for an award of additional
attomev's fees. filed November 30. 2016. ECF No. 73.

       It is so ORDERED.


                                              CharleS




6948458, at *7. Additionally, the special master raised concerns regarding the lack ofsupport
for petitioner's allegations throughout the proceedings. See, e.g., Order ofDec. 8, 2014; Order
olAug. 13. 2015. ECF No. 26.